      Case 1:19-cv-01472-NONE-JLT Document 49 Filed 10/02/20 Page 1 of 3

     Carolyn Hunt Cottrell (SBN 158253)
 1   David C. Leimbach (SBN 265409)
     Scott L. Gordon (SBN 319872)
 2   Travis A. Smith (SBN 331305)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY LLP
     2000 Powell Street, Suite 1400
 4   Emeryville, California 94608
     Telephone: (415) 421-7100
 5   Facsimile: (415) 421-7105
     ccottrell@schneiderwallace.com
 6   dleimbach@schneiderwallace.com
     sgordon@schneiderwallace.com
 7   tasmith@schneiderwallace.com
 8   Attorneys for Plaintiff and the Putative Collective
     and Class
 9

10                                 UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12
     JOSHUA COWLEY, on behalf of himself and           Case No.: 1:19-cv-01472-NONE-JLT
13   all others similarly situated,
14                                                     PLAINTIFF’S NOTICE OF MOTION AND
           Plaintiff,
                                                       MOTION TO COMPEL DISCOVERY
15         vs.                                         RESPONSES TO SPECIAL
                                                       INTERROGATORIES NOS. 1 AND 2
16   PRUDENTIAL SECURITY, INC.,
17         Defendants.                                 Judge: None assigned
                                                       Magistrate Judge: Honorable Jennifer L. Thurston
18

19                                                     Complaint Filed: October 16, 2019
                                                       Trial Date: None Set
20

21

22

23

24

25

26
27

28
     PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY RESPONSES TO SPECIAL
                                    INTERROGATORIES NOS. 1 AND 2
                     Cowley v. Prudential Security, Inc., Case No.: 1:19-cv-01472-NONE-JLT
      Case 1:19-cv-01472-NONE-JLT Document 49 Filed 10/02/20 Page 2 of 3


 1   TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2         PLEASE TAKE NOTICE that on October 23, 2020, at 9:30 a.m. or as soon thereafter as

 3   counsel may be heard in the courtroom of the Honorable Jennifer L. Thurston, in Courtroom 4 of the

 4   United States District Court for the Eastern District of California, located at 2500 Tulare Street,

 5   Fresno, California, 93721, Plaintiff Joshua Cowley, individually and on behalf of all others similarly

 6   situated (“Plaintiff”), will and hereby does move to compel Defendant Prudential Security, Inc.

 7   (“Defendant”) to provide responses to Plaintiff’s Special Interrogatories Nos. 1 and 2.

 8         Specifically, in response to its Special Interrogatory Number 1, Plaintiff seeks the names and

 9   contact information of putative Class members, and in Special Interrogatory Number 2, Plaintiff

10   seeks the names and contact information of putative Collective members. Plaintiff is entitled to this

11   information. Defendant has failed to establish a meritorious basis for its refusal to provide responsive

12   information. As a result, Defendant should be compelled to provide responses to Plaintiffs Special

13   Interrogatories Nos. 1 and 2.

14         This Motion is based upon this Notice of Motion and Motion, the forthcoming Joint Statement

15   re Discovery Disagreement, pursuant to Local Rule 251(c), all pleadings and papers on file in this

16   action, and upon such other matters as may be presented to the Court at the time of the hearing.

17         The Parties will file a Joint Statement, or Plaintiff will file an affidavit regarding efforts to

18   secure a Joint Statement, at least seven days prior to the scheduled hearing date in compliance with

19   Local Rule 251(c).

20
     Date: October 2, 2020                       Respectfully Submitted,
21
                                                 /s/ Caroline N. Cohen
22                                               Carolyn H. Cottrell (SBN 166977)
                                                 David L. Leimbach (SBN 265409)
23                                               Caroline N. Cohen (SBN 278154)
                                                 Scott G. Gordon (SBN 319872)
24                                               Travis A. Smith (SBN 331305)
                                                 SCHNEIDER WALLACE
25                                               COTTRELL KONECKY LLP
26                                               Attorneys for Plaintiff, the Collective,
                                                 and Putative Class
27

28                                                        2
     PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY RESPONSES TO SPECIAL
                                    INTERROGATORIES NOS. 1 AND 2
                     Cowley v. Prudential Security, Inc., Case No.: 1:19-cv-01472-NONE-JLT
      Case 1:19-cv-01472-NONE-JLT Document 49 Filed 10/02/20 Page 3 of 3


 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that I electronically filed the foregoing document(s) with the Clerk of the Court

 3   for the United States District Court, Eastern District of California, by using the Court’s CM/ECF

 4   system on October 2, 2020.

 5         I certify that all participants in the case are registered CM/ECF users and that service will be

 6   accomplished by the Court’s CM/ECF system.

 7
                                                 /s/Caroline N. Cohen
 8
                                                 Caroline N. Cohen
 9                                               SCHNEIDER WALLACE
                                                 COTTRELL KONECKY LLP
10                                               2000 Powell Street, Suite 1400
                                                 Emeryville, California 94608
11                                               Telephone: (415) 421-7100
12                                               Facsimile: (415) 421-7105
                                                 ccohen@schneiderwallace.com
13
                                                 Attorneys for Plaintiffs and the Putative Classes
14                                               and Collective
15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                        3
     PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY RESPONSES TO SPECIAL
                                    INTERROGATORIES NOS. 1 AND 2
                     Cowley v. Prudential Security, Inc., Case No.: 1:19-cv-01472-NONE-JLT
